Case: 18-10444      Document: 00514879160         Page: 1    Date Filed: 03/19/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                       Fifth Circuit

                                                                                   FILED
                                                                               March 19, 2019
                                      No. 18-10444
                                                                                Lyle W. Cayce
                                                                                     Clerk
MOHAMED ELHASSAN MOHAMED, as Next Friend for A.M., a Minor,

               Plaintiff - Appellant

v.

IRVING INDEPENDENT SCHOOL DISTRICT; DANIEL CUMMINGS, In
His Individual Capacity; CITY OF IRVING; CHARLES TAYLOR; JEFF
MITCHELL; ROBIN HOWMAN; OFFICER MILLER,

               Defendants - Appellees




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:16-CV-2283


Before JOLLY, JONES, and DENNIS, Circuit Judges.
PER CURIAM:*
       This appeal involves allegations of racial and religious discrimination in
violation of the Fourteenth Amendment and Title VI, allegations of arrest
without probable cause in violation of the Fourth Amendment, and allegations
of excessive force, also in violation of the Fourth Amendment based primarily
upon the arrest and handcuffing of a fourteen-year-old student at MacArthur


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10444    Document: 00514879160     Page: 2   Date Filed: 03/19/2019



                                 No. 18-10444
High School on charges of bringing a hoax bomb to school. In disposing of this
case on a motion to dismiss based on qualified immunity, the district court
wrote an exceptionally thorough opinion, consisting of some fifty-nine pages,
covering every detail of the facts and law implicated in this case.        After
reviewing the briefs, pertinent portions of the record, and applicable law, we
can find no error in the district court’s grant of qualified immunity dismissing
the complaint against the appellees.       Consequently, the judgment of the
district court is AFFIRMED. See 5TH CIR. R. 47.6.




                                       2